Attachment to Advisory Action
In the submission filed on December 23, 2021, the applicants’ request for entry into AFCP 2.0 is acknowledged, but is denied for the following reasons.  The newly added limitations to Claim 1 (lines 18-19), which are now being claimed for the very first time, raise new issues, narrow the scope of the claims, and require further consideration and search.
The examiner has performed an updated search within the allotted time authorized for this pilot and has discovered the following new reference(s):
U.S. Publication 2009/0308717 to Rachkov (hereinafter “Rachkov”).
With respect to the feature that includes the newly added limitation to Claim 1, Rachkov discloses:
a component supply device that includes a tape position switching mechanism (in Fig. 1) including a tape supporter (e.g. 116, in Figs. 2 and 3) movable between a supporting position (e.g. at 304, in Fig. 3) for supporting a component supply tape (e.g. 106 of one width 107, in Fig. 1) from below (in Fig. 3) and a non-supporting position (e.g. at 306, in Fig. 3, as 304 is unsupported) separated from the supporting position (e.g. at 304) in a width direction of the component supply tape [to support a tape of a different width];
the tape supporter being configured to release the support of the component supply tape [of the one width] to move the component supply tape downward by being moved from the supporting position to the non-supporting position; and
the tape supporter being configured to move reciprocally only between the supporting position and the non-supporting position (e.g. ¶¶ [0030], [0034]).

Accordingly, the proposed After Final amendment has not been entered.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896